DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 04/30/2021, with respect to claims 1, 3-5, 8, 10-12, 15, and 17-19 have been fully considered and are persuasive.  The rejections of previous office action has been withdrawn. Upon further searches and considerations, claims 1, 3-5, 8, 10-12, 15, and 17-19 are allowed, mainly because none of prior arts disclose the concept of claim limitations “wherein the tablet computing device is configured to store and execute one or more applications and at least one of the applications communicates with and configures the radio module using the BLE communication link, and the wireless multimeter executing the one or more applications for at least one of setting up, expanding, or troubleshooting industrial wireless networks in the process control and automation system, and wherein the apparatus is configured to wirelessly communicate with a second apparatus operating in a router mode to perform a site survey of the strength of wireless signals at a remote location, the apparatus establishing a network connection to a network comprising field devices and at least one access point and the second apparatus moved to the remote location and allowed to join the network, the second apparatus receiving the strength of the wireless network signal at the remote location” as recited in independent claims 1, 8, and 15.
Allowable Subject Matter
Claims 1, 3-5, 8, 10-12, 15, and 17-19 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425